UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 12, 2014 SUNNYSIDE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-55005 46-3001280 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 56 Main Street, Irvington, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(914) 591-8000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Sunnyside Federal Bancorp, Inc. (the “Company”) announced that on March 12, 2014 Gerard Iervolino, Vice President and Chief Financial Officer of the Company, resigned.It is expected that Mr. Iervolino will continue to serve as Chief Financial Officer until April 4, 2014. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits.Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Sunnyside Bancorp, Inc. DATE: March 17, 2014 By: /s/ Timothy D. Sullivan Timothy D. Sullivan President and Chief Executive Officer
